Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Koh (WO 2016143754) (hereinafter Koh) teaches a gas detection device and non-transitory computer-readable storage medium comprising:
a first imager configured to capture an image of an imaging target in an infrared region 5that is influenced by light absorption by gas (e.g. Fig. 1, element 10, and par. 19 – 21); 
a second imager configured to capture an image of the imaging target in a wavelength range that is not influenced by light absorption by gas (e.g. Fig. 1, element 20, and par. 19 – 20); and 
a hardware processor configured to cause a display screen to display a first image captured by the first imager and a second image captured by the second imager (e.g. Fig. 3, and pars. 21 – 22), 
wherein the hardware processor causes the display screen to display the first image and the second image in such a manner that a difference between the first image display position and the second image display position is recognizable (e.g. Fig. 3 and pars. 21 – 22).  
Koh does not explicitly teach:
a movement amount inputter configured to input a movement amount and a movement direction to change at least one of a first display position of a specific position included in the first image and a second display position of the specific position included in the second image on the display screen, the hardware 
wherein the hardware processer is further configured to cause the display screen to display a whole part of the first image and a whole part of the second image temporally alternately to provide a visually recognizable indication of any difference between the first display position and the second display position
Rhead et al. (US 2015/0304636) (hereinafter Rhead), however, teaches an infrared image and visible image combining device comprising:
a movement amount inputter configured to input a movement amount and a movement direction to change at least one of a first display position of a specific position included in the first image and a second display position of the specific position included in the second image on the display screen, the hardware processor further configured to cause the display screen to change at least one of the first display position and the second display position based on the movement amount and the movement direction (e.g. pars. 75 – 76).
Neither Koh nor Rhead teach:
wherein the hardware processer is further configured to cause the display screen to display a whole part of the first image and a whole part of the second image temporally alternately to provide a visually recognizable indication of any difference between the first display position and the second display position.
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/           Examiner, Art Unit 2487   

/Dave Czekaj/           Supervisory Patent Examiner, Art Unit 2487